616 So. 2d 643 (1993)
Jesse Lee STONE, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1121.
District Court of Appeal of Florida, Fourth District.
April 28, 1993.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joseph A. Tringali, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and sentences for two counts of robbery with a firearm, four counts of aggravated assault with a firearm, reckless driving, fleeing and eluding a police officer and leaving the scene of an accident with property damage. We reject the state's concession of error that appellant's dual convictions and sentences for two counts of robbery with a firearm and two counts of aggravated assault with a firearm, as charged, violate the prohibition against double jeopardy. See Taylor v. State, 608 So. 2d 804 (Fla. 1992); Jackson v. State, 587 So. 2d 1168 *644 (Fla. 4th DCA 1991); Collins v. State, 577 So. 2d 986 (Fla. 4th DCA 1991).
AFFIRMED.
DELL, GUNTHER and FARMER, JJ., concur.